Title: To James Madison from George Stevenson, 1 February 1810 (Abstract)
From: Stevenson, George
To: Madison, James


1 February 1810, Pittsburgh. Encloses vouchers for medical services he rendered that were disallowed by War Department. Although he admits that “public services should be rendered through regular channels, and by those duly authorized to perform the same,” he believes an exception “has been justified by necessity.” Precedents for such cases “are to be found in the Annals of our own Government.” Under similar circumstances in 1801 his accounts were rejected by Secretary Dearborn, but President Jefferson “with a degree of promptness, highly honorable … directed immediate payment.”
